Citation Nr: 0007119	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-24 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability (degenerative disc disease), currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
degenerative joint disease of the left hand.

3.  Entitlement to an increased (compensable) evaluation for 
degenerative joint disease of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant was honorably discharged from the United States 
Army in March 1992 with over twenty years of active duty 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that the appellant appeared at a hearing 
before the undersigned Member of the Board on December 7, 
1999.  A transcript of that hearing has been associated with 
the record on appeal.

The issue of an increased rating for the low back disability 
will be the subject of the remand portion of this decision.


FINDINGS OF FACT

1.  The medical evidence of record does not show any clinical 
findings of functional impairment as a result of the 
degenerative joint disease in the appellant's left hand or 
left foot under the schedular criteria.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his left hand and 
left foot disabilities.


CONCLUSIONS OF LAW

1.  The appellant's degenerative joint disease of the left 
hand is no more than noncompensably disabling pursuant to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 5010-5220 (1999).

2.  The appellant's degenerative joint disease of the left 
foot is no more than noncompensably disabling pursuant to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 5284 (1999).

3.  Application of extraschedular provisions for the left 
hand or left foot disability is not warranted in this case.  
38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant was most recently evaluated on a VA joints 
examination conducted in December 1998.  Prior to 1998, the 
appellant's service-connected left hand and left foot 
disabilities were evaluated on a VA compensation examination 
conducted in January 1995.  The balance of the medical 
evidence consists of service medical records, the reports of 
VA examinations conducted in June 1991 (general medical) and 
December 1992 (joints), and outpatient records from the 
Daytona Beach VA outpatient clinic dated in August 1992.

Service department records disclosed that the appellant was 
honorably discharged from the Army in March 1992 with over 
twenty years of active duty service.  He filed his original 
claim for VA disability compensation benefits in April 1992, 
and by rating decision in July 1992, service connection was 
granted for the low back, left hand and left foot 
disabilities at issue here on appeal.  These conditions were 
described as a single disability, degenerative joint disease, 
lumbar spine, left hand and left foot with history of 
fracture of left hand and left foot (without limitation of 
motion), and assigned a 10 percent rating under Diagnostic 
Code 5010, effective from the date of claim, April 1, 1992.

Service medical records revealed that the appellant was 
treated for numerous minor joint injuries over the course of 
his lengthy service, which included the rigorous duties of a 
paratrooper occupational specialty.  These injuries included 
a fractured left thumb and multiple ankle sprains and blunt-
force trauma to the feet associated with parachute drops.  An 
x-ray of the left hand taken in November 1991 showed mild 
degenerative joint disease at the first metacarpophalangeal 
(MCP) joint.  An x-ray of the left foot taken in August 1989 
showed degenerative joint disease and a bone spur.

The report of June 1992 VA general medical examination noted 
that appellant's complaints of pain on the plantar surface of 
both with periodic swelling.  He also complained of numbness 
in both arms, especially the right arm, which seemed to start 
in the region of the wrist and extended out to the hands and 
arms.  Notwithstanding these complaints, clinical findings on 
examination revealed no evidence of abnormal pathology of the 
feet or arms:

Arms:  No evidence of abnormality along 
with the hands.  The pulse is entirely 
within normal limits as well as 
temperature and color of the hands and 
arms.  He does describe some fleeting 
discomfort described as numbness in the 
thumb and index and middle fingers of 
both hands.

Feet:  There is no evident abnormality 
noticed, there being no swelling or any 
other abnormality, no circulatory 
disturbances.  The plantar surface of the 
feet is normal in appearance.

Based on these findings, diagnosis of possible carpal tunnel 
syndrome and "no pathologic evidence of abnormality of the 
feet" were reported.
The August 1992 outpatient report detailed treatment for 
complaints of tendinitis in the elbows.  No complaints 
referable to the left hand or left foot were reported.

The report of the December 1992 VA joints examination noted 
the appellant's complaints of pain in his elbows and left 
shoulder.  Objectively, he had no limitation of motion of any 
joints and, specifically, no limitation of motion of the 
elbows or left shoulder.  Based on his complaints, x-rays 
were taken only of the elbows.  No diagnoses referable to the 
left hand or left foot were reported on this examination.

The appellant's claim seeking increased ratings for the 
disabilities in question was filed in November 1994.  In 
connection with this claim, his left hand and left foot 
disabilities were evaluated on a VA joints examination in 
January 1995.  Subjectively, he complained of pain in the 
elbows, knees and back.  He indicated that the pain in these 
joints had become progressively worse, requiring medication 
for pain relief.  Objectively, there was no evidence of any 
joint swelling, deformity or other impairment.  Based on his 
complaints, range of motion testing was limited to his knees, 
ankles and elbows.  X-rays taken on this examination of his 
left hand and left foot were interpreted by the examiner as 
showing no evidence of abnormality, although the report of 
the left foot x-ray noted a minimal hypertrophic change in 
the left talonavicular joint.  Based on these findings, the 
examiner recorded a pertinent diagnosis of "[h]e denies 
problems with the left hand or the left foot."

As noted previously, the appellant was most recently examined 
on a VA joints examination in December 1998.  The appellant's 
reported medical history was significant for a left hand 
fracture that was treated with casting and bracing while he 
was stationed at Fort Bragg, North Carolina, and for a 
history of injuring his left foot during training exercises 
in 1973, also at Fort Bragg.  He was treated with light duty 
and immobilization at that time.  The appellant's employment 
history since service was significant for unemployment since 
July 1998.  He had worked in the past as a truck driver for 
the Postal Service, but was awaiting re-employment in another 
capacity due to his orthopedic problems.  His past medical 
history was reported as significant for status post right 
carpal tunnel release in 1992.  Subjectively, the appellant 
complained of occasional tingling and stiffness in his left 
hand.  With regard to his left foot, he indicated that he did 
not bother him that much.  Objectively, examination of his 
left hand showed no evidence of swelling or gross pain on 
palpation, and he had full range of motion of the fingers to 
the distal palmar crease.  Grip strength was actually greater 
on the left (137 pounds) than on the right (128 pounds).  The 
appellant was also able to demonstrate an 8 millimeters 2 
point discrimination in the median, radial and ulnar 
distribution.  As far as the left foot was concerned, the 
examiner noted mild swelling over the dorsal aspect of this 
foot, but he had a normal medial longitudinal arch, good 
capillary refill, 2+ dorsalis pedis pulse, and no pain on 
palpation.  X-rays taken in November 1998 of the left hand 
and left foot were interpreted by the examiner as showing 
early osteoarthritic degenerative changes in the first carpal 
metacarpal (CMC) joint of the left hand and early mid foot 
arthritis in the left foot.  Based on these findings, the 
examiner's clinical impression was "[f]irst CMC arthritis, 
left hand" and [m]ild foot arthritis, left foot."  In the 
comments section of the report, the examiner offered the 
following remarks:

This patient has good grip strength of 
his left hand and with testing it's felt 
by this examiner that his disability from 
his first CMC arthritis is mild and would 
give him only difficulty with occasional 
heavy material handling.

In reference to the patient's left foot, 
he has mild mid foot arthritis that can 
be adequately treated with arch supports 
and should not give him any difficulties 
because it's asymptomatic at the present 
time.

Additional evidence submitted with the appellate record 
included a letter addressed to the appellant and dated in 
January 1999 from the Postal Service manager of the In-Plant 
Support.  The appellant was notified therein that he was 
found medically unsuitable for a Casual position based on a 
review of his medical records and the evaluation by the 
Postal Service's medical officer (the report of which is 
dated in September 1998 and is of record) who advised that 
the appellant could not perform or withstand the following 
conditions of employment:  heavy lifting over 25 pounds; 
prolonged standing; walking over 45 minutes per hour while 
lifting and carrying over 10 pounds; repetitive motion work 
with wrists/hands/fingers; repeated bending, twisting, 
pushing, or pulling while lifting or carrying over 10 pounds; 
heavy manual labor; or, exposure to excessive heat or cold.

On the basis of the above, the RO issued a rating decision in 
March 1999 which recharacterized the appellant's original 
multiple joints disability and awarded separate disability 
ratings for the low back, left hand, and left foot 
disabilities, assigning a 40 percent rating for the low back 
disability (lumbar degenerative disc disease) and 
noncompensable evaluations for the left hand (osteoarthritis 
degenerative changes (minor)) and left foot (early mid foot 
arthritis), effective from December 2, 1998.

In April 1999, the RO received additional argument from the 
appellant in the form of a handwritten statement.  He stated 
that his left hand was constantly numb with little or no use, 
even during periods of non-use (rest), and that his left foot 
ached, even with "very minimal" use.

At his Travel Board hearing before the undersigned in 
December 1999, the appellant testified that while he was 
receiving no current treatment for his left hand and left 
foot disabilities, other than taking anti-inflammatory 
medications for his left foot, he continued to experience 
numbness and moderate stiffness in his left hand, 
particularly the index finger, and pain in the ball of his 
left foot with prolonged standing or walking.  He denied any 
related swelling in his left hand, but indicated that he had 
pain in the fingertips which limited his grip strength, 
although he admitted that his left hand grip strength was 
better than his right hand.  He further testified that his 
left hand was his minor extremity (making him right-hand 
dominant).  He also testified with respect to the left foot 
that he could move all of his toes and experienced no 
numbness per se in the left foot, but that he could not work 
in a job that required prolonged standing.  The appellant 
also testified that he could ascertain no relationship 
between his back pain complaints, which involved radicular 
symptoms into the lower extremities, and his pain complaints 
attributable to his left foot disability.

Analysis

The appellant's claims are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This finding is based on the appellant's contentions 
regarding the increased severity of his service-connected 
left hand and left foot disabilities.  See Jones v. Brown, 7 
Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

A merits-based review of the appellant's claims requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1) (West 1991).  The 
statement must be adequate to enable a claimant to understand 
the precise basis for the Board's decision, as well as to 
facilitate review by the United States Court of Appeals for 
Veterans Claims (the Court).  See Simon v. Derwinski, 2 Vet. 
App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  To comply with this requirement, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 
1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  Moreover, as the Court has pointed out, the Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Further, with respect to the rating of musculoskeletal joint 
disabilities (as in this case), the Court has held that the 
Board must consider the application of 38 C.F.R. § 4.40 
(1999) regarding functional loss due to joint pain on use or 
during flare-ups, and 38 C.F.R. § 4.45 (1999) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See DeLuca v. Brown, 8 Vet. App. 202, 203 
(1995).  (Title 38, Code of Federal Regulations, Sections 
4.40 and 4.45 make clear that pain must be considered capable 
of producing compensable disability of the joints) and 
Quarles v. Derwinski, 3 Vet. App. 129, 139-40 (1992) (Board's 
failure to consider section 4.40 was improper when that 
regulation had been made potentially applicable through 
assertions and issues raised in record).  Accordingly, the 
Court's holding in DeLuca requires the Board to consider 
whether increased schedular or separate (multiple) ratings 
for the appellant's left hand and left foot disabilities may 
be in order on three independent bases: (1) pursuant to the 
relevant schedular criteria, i.e., notwithstanding the 
etiology or extent of his pain complaints, if the medical 
examination test results reflect findings which support 
higher ratings pursuant to the delineated schedular criteria; 
(2) pursuant to 38 C.F.R. § 4.40 on the basis of additional 
functional loss due specifically to complaints of pain on use 
or during flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if 
there is additional functional loss due specifically to any 
weakened movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel has held that the Board 
must consider whether an increased schedular or separate 
rating may be in order pursuant to 38 C.F.R. § 4.59 on the 
basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to these claims is against entitlement to 
compensable or higher disability ratings for the appellant's 
left hand and left foot disabilities.

As stated above, the appellant's degenerative arthritis of 
multiple joints disability was recharacterized by the RO in 
March 1999, deleting the prior 10 percent rating under 
Diagnostic Code 5010 and assigning a 40 percent rating under 
Diagnostic Code 5010-5295 for the low back disability and 
noncompensable ratings for the left hand and left foot under, 
respectively, Diagnostic Codes 5010-5220 and 5284.  The RO 
determined that these ratings were effective from December 2, 
1998, on a facts found basis (the results of the December 
1998 VA joints and spine examinations).  Hence, as the now-
deleted 10 percent rating was effective from a later period, 
April 1, 1992 to December 1, 1998, there was no reduction in 
the total amount of compensation payable that would give rise 
to a rating reduction issue.  See VAOPGCPREC 71-91, 57 Fed. 
Reg. 2316 (1992) (where evaluation of a specific disability 
is reduced but the amount of compensation is not reduced 
because of a simultaneous increase in the evaluation of one 
or more other disabilities, 38 C.F.R. § 3.105(e) is not 
applicable).

Left Hand:  Diagnostic Code 5220 applies to favorable 
ankylosis of the five fingers of one hand and provides a 
single rating of 40 percent for the minor extremity.  
However, the appellant's disability is presently rated by 
under Diagnostic Code 5010 for arthritis due to trauma, as it 
is shown by the evidence that his residuals are manifested 
only by arthritic changes in the first CMC joint of the left 
hand.  See 38 C.F.R. §§ 4.20, 4.27 (1999).  Code 5010 
specifies that traumatic arthritis is to be rated under the 
criteria for degenerative arthritis.  Degenerative arthritis, 
if substantiated by x-ray findings, is rated pursuant to the 
criteria given under Diagnostic Code 5003 which provides for 
rating the disability on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of ratable limitation of motion, a 10 
percent rating applies where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation requires x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The ratings based on x-ray findings are not 
to be combined with ratings based on limitation of motion.

Left Foot:  A 10 percent disability rating for a foot injury 
is warranted in cases where the evidence supports a finding 
of moderate impairment of function of the foot.  A 20 percent 
disability rating is applicable when the evidence supports a 
finding of moderately severe impairment of function of the 
foot.  A maximum rating of 30 percent may be assigned if 
there is evidence of severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5284 (1999).  Words such as "moderate" and 
"severe" are not defined under these schedular criteria and 
therefore, the use of terminology such as "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decision is 
"equitable and just."  38 C.F.R. §§ 4.2, 4.6 (1999).

Notwithstanding the above-cited schedular criteria, 38 C.F.R. 
Part 4 provides that in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).

After having reviewed all of the relevant medical evidence, 
the Board concludes that the appellant is entitled to no more 
than the currently assigned zero percent evaluations for the 
left hand and left foot.  His complaints of numbness with 
occasional impairment caused by stiffness in the index finger 
of his left hand and pain in the ball of his left foot with 
prolonged standing or walking, noted by the record in this 
case, have been considered; however, the Board assigns the 
greater weight of probative value to the objective medical 
evidence, in particular, the recent VA examination conducted 
in December 1998.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (while evaluation of a service-connected disability 
requires review of the veteran's medical history, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  Clinical 
findings on the 1998 VA examination were essentially negative 
except for some mild swelling over the dorsal aspect of the 
left foot.  With regard to his left hand, the examiner found 
no evidence of swelling or gross pain on palpation and 
moreover, he had full range of motion of the fingers.  In 
addition, his grip strength was actually greater on the left 
than on the right.  And, other than the aforementioned mild 
swelling in the left foot, the appellant had a normal arch, 
good capillary refill, 2+ dorsalis pedis pulse and no pain on 
palpation.  X-rays showed only early degenerative changes in 
the left hand (first CMC joint only) and left foot (mid foot 
arthritis).  Based on these findings, the examiner opined 
that his left hand arthritis in the CMC joint was "mild" 
and would only give him difficulty with occasional heavy 
material handling, and that his left foot, notwithstanding 
the early mid foot arthritis, was ". . . asymptomatic at the 
present time."

The clinical findings noted on the December 1998 VA 
examination are not unlike those noted previously in the 
record.  As detailed above, when the appellant was examined 
for compensation purposes by VA in January 1995, he reported 
no specific complaints referable to his left hand and left 
foot.  Moreover, the examiner found no evidence of any joint 
swelling, deformity or other impairment, which would 
necessarily include the joints of his hands and feet.  In 
addition, x-rays taken at that time of the 1995 examination 
showed no specific abnormalities in the left hand and left 
foot; this negative finding therefore consistent with the 
more recent 1998 x-rays which showed "early" degenerative 
changes in these joints.  Further, the clinical findings 
reported on the 1992 VA general medical and joints 
examinations are similarly negative for any abnormalities of 
the left hand and left foot.  Objectively, he had no 
limitation of motion of any joints on the December 1992 
joints examination.  On the June 1992 general medical 
examination, he described some fleeting discomfort manifested 
by numbness in the thumb and index and middle fingers of both 
hands, which the examiner diagnosed as possible carpal tunnel 
syndrome.  Hence, it appears that this finding of 
neurological impairment, which was noted in both hands, was 
attributed by the examinser as possibly resulting from a 
disabililty not here at issue.  In any event, the medical 
evidence does not provide any medical opinion which 
attributes any neurological impairment to the veteran's 
service-connected left hand disability.  

By reason of the above findings, the Board concludes that the 
disability picture presented does not support a compensable 
or higher ratings under any of the potentially applicable 
diagnostic codes for the left hand and left foot.  In the 
absence of clinical evidence of same as shown on the VA 
examinations of record, the appellant's left hand disability 
is not entitled to a compensable or higher rating pursuant to 
Diagnostic Codes for impairment/limitation of motion of the 
fingers manifested by favorable or unfavorable ankylosis 
(Codes 5216-5227).  There is simply no medical evidence which 
shows that the appellant's left hand disability has any 
limited impairment caused by ankylosis.

Moreover, as it is presently shown by the medical evidence 
that the appellant's left foot is "asymptomatic," 
entitlement to a compensable rating under Code 5284 is not 
warranted.  38 C.F.R. § 4.31.  There is also no clinical-
medical evidence which would support a compensable or higher 
rating for any of the other Diagnostic Codes for the foot; it 
is not shown that his disability is manifested by flatfoot 
(Code 5276), claw foot (Code 5278), Morton's disease (Code 
5279), hallux valgus (Code 5280), hallux rigidus (Code 5281), 
hammer toe (Code 5282), or malunion or nonunion of the tarsal 
or metatarsal bones (Code 5283).  With regard to the Code 
5277, weakness of the foot, bilateral, clinical findings must 
show that the condition is symptomatic to warrant the 10 
percent rating under that code.  In this case, the appellant 
has neither a bilateral service-connected disability nor a 
symptomatic condition of the left foot, and hence, a rating 
under Code 5277 would not be in order.

In addition, although the recent x-rays substantiate that he 
has some early degenerative changes in the left hand CMC 
(thumb) joint and in the mid foot area of the left foot, 
compensable ratings under Code 5003-5010 are not otherwise in 
order because it is not shown that such degenerative changes 
involve 2 or more major joints or 2 or more minor joint 
groups as defined under 38 C.F.R. § 4.45(f) (1999).  
According the definition given under section 4.45(f), the 
joints affected by the degenerative changes in the left hand 
and left foot would only represent one minor joint group in 
each extremity, which therefore, would not warrant 
entitlement to a 10 percent rating for either disability 
under Code 5003.  In any case, as the examiner stated on the 
December 1998 examination that these disabilities were 
essentially asymptomatic for purposes of actual functional 
impairment, application of 38 C.F.R. § 4.31 would preclude 
entitlement to increased ratings.

Further, as there is no evidence that the appellant has 
sought in/outpatient treatment for the left hand and left 
foot disabilities in the recent or remote past following 
service, entitlement to an increased rating for either 
disability is not otherwise shown pursuant to the general 
rating policy under 38 C.F.R. § 4.10 which contemplates that 
disabilities impair the individual's ability to function 
under the ordinary conditions of life.

With respect to above, the Board notes that the diagnostic 
impressions noted on the 1998 VA examination did not include 
any comments regarding employment difficulties the appellant 
would likely experience due to his left foot disability.  
However, the Board would like to make clear that the 
description of his disability in these terms is not the only 
evidence to be considered that will determine the outcome of 
this claim.  What matters is that the medical findings of 
record are insufficient to warrant greater than a zero 
percent evaluation for the left foot under the schedular 
standards.  38 C.F.R. § 4.31.  Thus, for purposes of 
entitlement to Government benefits, VA recognizes that his 
left foot disability does not involve any impairment of 
earning capacity of what he could earn in civilian 
occupations.  See 38 C.F.R. § 4.1 (1999).  With respect to 
the left hand, the examiner in 1998 commented that his 
disability would only give him difficulty with occasional 
heavy material handling and hence, a compensable rating 
solely on such grounds is clearly not warranted given that he 
does not meet any of the schedular standards for a 
compensable rating.  In effect, the schedular criteria 
mandate that his disability in the left hand must produce 
greater functional impairment than is presently shown to be 
considered as causing earning capacity impairment under 
section 4.1.  The Board has considered the Postal Service 
examination of September 1998 in this regard, but it is clear 
from review of that report in light of the other medical 
evidence of record that the appellant's impairment was 
attributed to his low back disability.  In summary, the Board 
finds that entire record on appeal, aside from his 
contentions, does not reflect actual impairment of earning 
capacity as a result of the left hand and left foot 
disabilities.

As alluded to above, the Board must also address whether an 
increased rating for either the appellant's left hand or left 
foot disabilities is warranted under 38 C.F.R. §§ 4.40, 4.45.  
The regulation for musculoskeletal system functional loss in 
section 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursions, 
strength, speed, coordination and 
endurance.  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
and the functional loss, which respect to 
all these elements.  The functional loss 
may be due to absence of part, or all, of 
the necessary bones, joints and muscles, 
or associated structures, or to 
deformity, adhesions, defective 
innervation, or other pathology, or it 
may be due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion.  Weakness is as important as 
limitation of motion, and a part that 
becomes painful on use must be regarded 
as seriously disabled.  A little used 
part of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] 
or the like.

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, 
inquiry will be directed to such considerations as movement 
abnormalities, weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).

The appellant's general joint pain complaints noted in the 
record do not warrant an increased rating under 38 C.F.R. 
§§ 4.40 and 4.45 for either the left hand or left foot 
because the medical evidence does not substantiate additional 
range-of-motion loss in these joints due to pain on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  As noted above, the 
examiner who conducted the 1998 VA examination observed that 
the appellant only had some mild swelling over the dorsal 
aspect of the left foot.  When viewed together with the fact 
that he does not have any findings which support a 
compensable evaluation under the schedular standards, the 
Board is of the opinion that he does not actually have any 
"additional" functional impairment of the left hand or left 
foot.  Moreover, regarding section 4.45, the Board notes that 
at the time of the 1998 VA examination it was not reported 
that the appellant was using any medical support devices or 
claiming experiencing any episodes of instability.  There is 
also no evidence of recent outpatient care, physical therapy, 
or current medication use for the left hand or left foot.  
These findings preponderate against a finding that he has any 
additional functional loss due to movement abnormalities, 
weakened movement, or incoordination.  Thus, as the record 
currently stands, there is no objective medical evidence 
which confirms the presence of additional functional loss in 
the appellant's left hand and left foot disabilities.  There 
is also no evidence of any impairment under 38 C.F.R. § 4.59 
caused specifically to painful motion "with joint or 
periarticular pathology"  In summary, the recent clinical 
findings do not reflect a significant level of impairment 
caused by these disabilities that would support higher 
schedular ratings under any applicable criteria found in 
38 C.F.R. Part 4.

With respect to the above, it appears that the exact degree or 
"extent" of functional loss due pain complaints, expressed 
either in mathematical or medically certain terminology, is an 
elusive concept from a medical standpoint.  As the Court has 
stated, "[m]edicine is more art than exact science" and 
therefore, mere reliance on pain complaints is insufficient to 
establish an increased level of disability, especially where 
the clinical findings are not remarkable.  Lathan v. Brown, 7 
Vet. App. 359, 366 (1995).

Accordingly, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional 
loss" in his left hand or left foot that is evidently caused 
by his pain complaints.  Consequently, the benefit-of-the-
doubt doctrine under 38 U.S.C.A. § 5107(b) is not for 
application in this case as the evidence for and against the 
claim is clearly not in equipoise.  Cf. Williams (Willie) v. 
Brown, 4 Vet. App. 270, 273-74 (1993) (citing Gilbert, supra, 
1 Vet. App. at 54, the Court found "significant" evidence in 
support of veteran's claim).  In this case, for the reasons 
stated, the Board finds that a preponderance of the evidence 
to be against the claim.  See Gilbert and Alemany.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

In view of the above, the Board concludes that an increased 
disability rating for the left hand or left foot disabilities 
is not warranted, based on the application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.
The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned 
ratings for the appellant's service-connected left hand and 
left foot disabilities adequately reflect the level of 
impairment pursuant to the schedular criteria.

It should be emphasized that the diagnoses and clinical 
findings of record are essentially uncontradicted by any 
other medical evidence of record.  There is no evidence of 
record showing that the appellant is qualified to render a 
medical diagnosis or opinion.  Hence, the medical evidence of 
record cited above specifically outweighs his views as to the 
etiology of his complaints and/or the extent of functional 
impairment caused by his service-connected disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
assertions will not support a finding on questions requiring 
medical expertise or knowledge).

It is noted that the RO did not consider referral of these 
claims for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1999) when it last adjudicated the claim by 
supplemental statement of the case in April 1999.  
Nevertheless, the Board does not find that a remand is in 
order with respect to extraschedular consideration as it has 
not been claimed by the appellant or inferred by his 
contentions, and it does not appear from review of the 
medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations assigned for the left hand and left 
foot disabilities in this case are not inadequate.  As fully 
detailed above, the medical evidence does not reflect that 
these disabilities are severe enough to warrant a compensable 
or higher schedular rating and hence, it does not appear that 
the appellant has an "exceptional or unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has ever required inpatient hospitalization for his 
left hand or left foot disability in the years after service.  
In addition, there is no recent record of outpatient 
treatment for either disability.  With respect to employment, 
it is noted that the appellant has been unemployed since July 
1998, however, as detailed above, the VA medical records 
which describe his employment history do not in any implicate 
his left hand or left foot disability as a factor.  Thus, the 
overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to these service-connected 
disabilities.  In the absence of any evidence which actually 
shows that either disability is exceptional or unusual such 
that the regular schedular criteria are inadequate to rate 
it, an extraschedular rating on the basis of employment 
handicap is not in order.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

An increased (compensable) rating for the left hand hip 
disability is denied.

An increased (compensable) rating for the left foot 
disability is denied.


REMAND

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's claim 
seeking an increased rating for his low back disability.  
Specifically, at his hearing before the undersigned Board 
Member in December 1999, the appellant testified that he had 
been recently treated at the VA outpatient clinic in Orlando 
for his back disability, at which time a CAT scan was taken 
of his lumbar spine and he was provided a TENS unit.  In 
light of the appellant's testimony, there appear to be 
additional medical records available.  The requisition and 
consideration of all available medical records that are 
clearly relevant to an issue on appeal is necessary for the 
adjudication of the case.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991 & Supp. 1999); see 
also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained).  Moreover, as this increased rating claim 
is well grounded, the duty to assist in the development of 
his claim includes the duty to request information which may 
be pertinent to the claim.  38 U.S.C.A. §§ 5106, 5107(a) 
(West 1991).  The duty to assist is particularly applicable 
to records which are known to be in the possession of the 
Federal Government.  See Counts v. Brown, 6 Vet. App. 473 
(1994).

The Board has carefully reviewed the appellate record and 
finds that additional medical development to evaluate the 
service-connected low back disability would prove useful in 
this case, and is consistent with VA's duty to assist the 
appellant.  The appellant was most recently examined for 
compensation purposes in December 1998, which in light of the 
more recent outpatient treatment of his back disability, 
noted above, merits additional and up-to-date medical 
evaluation.  The duty to assist includes the duty to develop 
the pertinent facts by conducting a current and thorough 
medical examination.  See 38 C.F.R. § 3.159 (1999); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (citing Allday 
v. Brown, 7 Vet. App. 517, 526 (1995), "where the record 
does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination," 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination).

In addition to the above, the Board notes that claims for 
service connection for a bilateral shoulder disorder and 
entitlement to a total disability evaluation on the basis of 
individual unemployability (TDIU) were raised by the 
appellant in his personal statement dated April 25, 1999.  
Accordingly, as these claims are not presently on appeal, 
they are referred to the RO for appropriate development and 
adjudication.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the VA 
Outpatient Clinics in Daytona and Orlando 
and request complete, legible copies of 
all medical reports which these facility 
have in their possession pertaining to 
treatment provided to the appellant since 
August 1992.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  Next, the RO should schedule the 
appellant for a VA compensation 
examination to determine the nature and 
extent of impairment caused by his low 
back disability.  All appropriate 
diagnostic tests and studies deemed 
necessary by the examiner to render the 
opinions requested, and to assess the 
severity of this disability, to include 
neurological testing and x-rays, if 
appropriate, should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail.  
The physician should be specifically 
requested to proffer an opinion as to the 
specific extent and severity of the 
appellant's low back disability, to 
include a complete and detailed 
discussion of all functional limitations 
associated with this condition, 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the disability has 
upon daily activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellant's 
lumbar spine in correlation with the 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The physician should address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for traumatic arthritis, limitation of 
motion, ankylosis, etc., and other 
impairments of the lower back pursuant to 
the applicable diagnostic codes found 
under 38 C.F.R. § 4.71a, as well as for 
any existing neurological impairment, if 
appropriate.  The examiner must conduct 
range of motion (ROM) testing, and should 
report the exact ROM of the lumbar spine.  
The ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion.  If the 
appellant does not cooperate in such 
testing, this fact should be specifically 
noted and the examiner should provide a 
discussion explaining how the appellant's 
failure to fully cooperate with ROM 
testing impacts the validity of the 
medical examination.  The examiner should 
further address the extent of functional 
impairment attributable to any reported 
pain.  The report should include a 
detailed account of all lumbar spine 
pathology, including arthritis or 
neurological disorder, found to be 
present.

Moreover, in accordance with DeLuca, 
supra, the examination report must cover 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the lumbar 
spine, and provide an opinion as to how 
these factors result in any limitation of 
motion and/or function of the affected 
joint or joints.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  Finally, 
the examiner should render an opinion as 
to the severity of the low back 
disability and the impact it has on the 
appellant's employability.  The examiner 
should provide complete rationale for all 
conclusions reached.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.

3.  The appellant must be given adequate 
notice of the requested compensation 
examination described above, which 
includes advising him of the consequences 
of failure to report for a scheduled 
examination.  If he fails to report for 
an examination, this fact should be 
documented in the claims folder.  A copy 
of all notifications must be associated 
with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report to 
ensure that it is in compliance with the 
directives of this REMAND.  The RO should 
specifically review the examination 
reports to determine if they meet the 
requirements specified above.  If a 
report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Following completion of the above, 
the RO should readjudicate the increased 
rating claim for the low back disability, 
with consideration of all the evidence of 
record, to include any evidence obtained 
as a result of this remand.  The 
readjudication of the low back disability 
must be within the analytical framework 
provided by the Court in DeLuca, supra, 
and by the General Counsel in VAOPGCPREC 
9-98, supra.  In so doing, the RO must 
consider alternative diagnostic criteria 
that may be applicable for this 
disability, to include separate ratings 
for any additional functional loss caused 
by arthritic or neurologic/sensory 
impairment as well as for additional 
functional loss caused by weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the lower back.

In addition to the above, the RO is 
advised to consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).

6.  The RO must develop and adjudicate 
the appellant's claims seeking service 
connection for a bilateral shoulder 
disorder and the TDIU benefits, as 
alluded to above.  All contentions, 
arguments, theories of entitlement raised 
by the appellant should be fully 
addressed by the RO.  Notice of the RO's 
decision regarding these claims, to 
include notice of appellate rights 
attaching thereto if the decision is in 
any way adverse to the appellant, should 
be furnished in accordance with 
established claims processing procedures.  
However, these issues should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals


 

